Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1, 9, 18-19, and 22-26 are pending as of the response filed on 12/11/20. Claims 2-8, 10-17, and 20-21 are canceled. 
The terminal disclaimer filed on 12/11/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 9943605 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The rejection for nonstatutory double patenting over the claims of USP 9943605 is withdrawn in consideration of the acceptance of the terminal disclaimer.
Claims 1, 9, 18-19, and 22-26 are allowed. 

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
In the claim set filed on 5/13/20, canceled claim 20 is immediately followed by claim 22; the status of claim 21 is not listed. For the sake of providing compact prosecution, claim 21 has been considered to be canceled as well. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: there is no prior art that teaches or suggests a compound having the structural formula as shown in claim 1. The closest prior art is Bouerat, WO 2005/058309; and Riggs-Sauthier, WO 2010/120388 (both cited in the IDS). Bouerat teaches a compound having the structural formula below as a receptor tyrosine kinase inhibitor, but does not teach or suggest the compound conjugated to a poly(alkylene oxide) oligomer via a linker wherein n is from 3 to 10: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Riggs-Sauthier teaches oligomer conjugates of tyrosine kinase inhibitors, including PEG oligomers, but does not teach or suggest modification of the compound taught by Bouerat et. al. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1, 9, 18-19, and 22-26 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.